MEMORANDUM **
Hilaria Moreno, a native and citizen of Mexico, petitions pro se for review of the decision of the Board of Immigration Appeals affirming the immigration judge’s denial of petitioner’s application for cancellation of removal.
We lack jurisdiction to review the IJ’s discretionary determination that petitioner failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003). Petitioner’s contention that the agency violated her due process right to a full and fair hearing by failing to properly address and evaluate her claim of hardship does not amount to a colorable constitutional claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
We lack jurisdiction to consider petitioner’s contention—that she is eligible for adjustment of status based on a 1-130 petition filed by her United States citizen daughter—because it was not raised before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (explaining that this court lacks jurisdiction to review contentions not raised before the agency).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.